UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 98-7609



LARRY HAMLET,

                                              Plaintiff - Appellant,

          versus


CAPTAIN CASTELLAW; AL ROBERTS, Medical
Director,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. T.S. Ellis, III, District Judge.
(CA-98-876-AM)


Submitted:   February 16, 1999             Decided:    March 4, 1999


Before LUTTIG, MICHAEL, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Larry Hamlet, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Larry Hamlet appeals from the district court’s order dismiss-

ing his 42 U.S.C.A. § 1983 (West Supp. 1998) complaint for failure

to comply with a court order directing him to maintain a specific

balance in his prison account for payment of his filing fee.   Find-

ing no abuse of discretion in the district court’s dismissal, we

affirm on the reasoning of the district court.      See Hamlet v.

Castellaw, No. CA-98-876-AM (E.D. Va. Sept. 18; Oct. 6, 1998).    We

note, however, that the remedy of a Fed. R. Civ. P. 60(b) motion

remains available to Hamlet in which he may offer proof of actual

payment.   We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                2